Citation Nr: 0125211	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable rating for impotence.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from July 1963 to April 1964.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from November 1999 and August 2000 decisions by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

With regard to the increased rating for impotence issue, the 
veteran's main contention is that the criteria for a 20 
percent rating under 38 C.F.R.§ 4.115b Diagnostic Code 7522 
(2001) have been met since he suffers not only loss of 
erectile power, but deformity of the penis in the form of 
atrophy from disuse.  

Evidence submitted in support of the veteran's argument 
includes a two-sentence letter from Mary Shen, M.D. to the 
effect that the veteran has atrophy of the penis on physical 
examination.  No detailed examination report was furnished.  
On the other hand, of record is an August 2000 VA examination 
report which describes the penis as normal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Under the circumstances of this case, the Board believes that 
further action is mandated under VCAA and implementing 
regulations.  The Board has been placed on notice that 
additional medical evidence from Dr. Shen may be available.  
Moreover, the medical evidence appears to be somewhat 
conflicting and in need of clarification to allow for 
informed appellate review of the veteran's appeal.  

Moreover, it does not appear that the veteran has been 
afforded a VA examination to ascertain the impact of his 
service-connected lumbosacral strain with herniated disc on 
his ability to secure and follow a substantially gainful 
occupation.  Such an examination would appear to be mandated 
under VCAA and implementing regulations. 

The veteran and his representative are hereby advised that 
when entitlement to a benefit cannot be established without a 
current VA examination and the claimant, without good cause, 
fails to report for such examination, the consequences of 
such failure to report for examination may include denial of 
the claim. 38 C.F.R. § 3.655 (2001).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake all necessary actions to 
comply with the notice/assistance 
provisions of VCAA and implementing 
regulations.  The RO's actions in this 
regard should include a request for all 
pertinent medical records from Mary Shen, 
M.D.  

2.  After completion of the above, the RO 
should schedule the veteran for a VA 
examination by an appropriate specialist 
to ascertain the nature of his service-
connected impotence.  It is imperative 
that the claims file be made available to 
and be examined by the examiner in 
connection with the examination.  Any 
medically indicated special tests and 
studies should be accomplished.  All 
clinical and special test findings should 
be reported.  The examiner should also 
describe the veteran's penis in terms of 
whether or not there is deformity and 
whether or not there is atrophy.  If 
there is atrophy of the penis, the 
examiner should offer a medical opinion 
as to whether or not such atrophy 
constitutes a deformity of the penis.  A 
detailed rationale for all opinions 
provided should be furnished.

3.  The veteran should also be scheduled 
for a VA examination by an appropriate 
specialist to ascertain the severity of 
the veteran's service-connected 
lumbosacral strain with herniated disc 
and the impact of that disability on his 
ability to secure and follow a 
substantially gainful occupation.  It is 
imperative that the claims file be made 
available to and be examined by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests and studies should be 
accomplished.  All clinical and special 
test findings should be reported.  The 
examiner should also offer an opinion as 
to the effect of the service-connected 
lumbosacral strain with herniated disc on 
the veteran's ability to secure and 
follow a substantially gainful 
occupation. 

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the veteran's claims 
file and determine whether the benefits 
sought can be granted.  A supplemental 
statement of the case should be issued 
addressing any claim which is not granted 
in full.  After the veteran and his 
representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative are free to submit 
additional evidence and 

argument in support of the matters addressed by the Board in 
this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 and Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


